Citation Nr: 0006340	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
burn scar of the right arm.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1978 to 
November 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an November 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant testified before the 
undersigned member of the Board on November 17, 1999 with 
respect to the claim now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDING OF FACT

The appellant's service-connected burn scar of the upper 
right arm is even with the surrounding skin, is not tender, 
and there is no breakdown of skin, sensory loss, or 
limitation of motion related to the burn scar.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
the service-connected burn scar of the right upper right arm 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4,40, Diagnostic Code (DC) 7804, DC 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to an increased 
(compensable) disability evaluation for a burn scar of the 
right upper arm is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a condition has become more severe is well grounded where the 
condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this regard, the Board acknowledges that the accredited 
representative has pointed out that further examination may 
be required prior to final appellate consideration because 
the last examination afforded the veteran in October 1997, is 
more than two years old.  However, the report of that 
examination provides a record upon which a fair, equitable, 
and procedurally correct decision on the claim can be made.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. 
§ 4.1 (1999), that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1999) which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the claimant working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1999).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In the instant case, the appellant was granted service 
connection and assigned a noncompensable disability rating 
for a burn scar of the right upper right arm by rating 
decision issued in March 1983.  This noncompensable 
disability rating has been confirmed and continued to date.

On the occasion of the November 1999 hearing, the appellant 
testified that he experiences a burning sensation in his 
upper right arm, and that he has limited motion of his right 
arm.  Additionally, he testified to irritation, loss of 
strength, and tenderness.  He also noted that has ongoing 
pain in his right upper arm and that he takes Tylenol for 
relief.  The appellant stated that the scar affected his 
ability to lift weights.  The appellant further noted that 
has not sought or received any treatment for his service-
connected scar since the VA examination in October 1997.

The appellant was provided a VA examination for scars in 
October 1997.  The examiner noted that the area of the scar 
on the appellant's upper right arm was neither depressed nor 
elevated.  It was not adherent to the underlying muscle or 
bone.  The examiner noted no loss of tissue and no 
tenderness.  There was no sensory loss noted.  The examiner 
did note some limitation of motion of the appellant's right 
shoulder, but based on the extent and location of the scar, 
the examiner gave a medical opinion that the limitation of 
motion of the right shoulder was not related in any way to 
the burn scar on the upper right arm.  The impression was 
that the veteran had a second degree burn scar on the lateral 
aspect of the right upper arm with slight hyperaesthesia of 
the scar and the surrounding skin without any other 
disfigurement or limitation.   

According to the applicable criteria, a 10 percent evaluation 
is warranted for scarring where the scars are "superficial, 
tender and painful on objective demonstration."  38 C.F.R. 
§ 4.118, DC 7804 (1999).  Alternatively, scars can be rated 
based on limitation of function of the part affected.  
38 C.F.R. § 4.118, DC 7805 (1999).

In every instance where the VA Schedule for Rating 
Disabilities does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

Where entitlement to compensation has already been 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999); and Gilbert v. Derwinski, 1Vet. App. 49, 55 
(1990).  

After a contemporaneous review of the evidence of record, the 
Board finds that an increased (compensable) disability rating 
for a burn scar of the upper right arm is not warranted.  As 
previously noted, a 10 percent disability evaluation would 
require the scar to be tender and painful on objective 
demonstration, or alternatively, there would need to be a 
loss of function on the affected part.  Such symptomatology 
has not been demonstrated in the instant case.  Although the 
appellant testified to loss of motion and strength, as well 
as tenderness, the VA examination revealed no tenderness and 
no loss of motion that could be attributed to the scar.  The 
Board places great probative value in the examination report, 
in that it was performed specifically for compensation 
purposes, and the Schedule for Rating Disabilities requires 
an objective finding of tenderness or pain in order to find 
scarring 10 percent compensable.  Of significance is the fact 
that the appellant has sought no medical treatment for his 
scar since the VA examination in October 1997, and also the 
fact that the VA examiner offered his medical opinion that 
the loss of motion of the appellant's right shoulder was not 
related in any way to the upper right arm burn scar.  
Clearly, the objective examination does not support a finding 
of entitlement to an increased (compensable) disability 
rating.  Therefore, it is the finding of the Board that the 
preponderance of the evidence is against the appellant's 
claim for an increased (compensable) rating for a burn scar 
of the right upper arm.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased (compensable) rating for a burn scar of the 
right upper arm is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

